Citation Nr: 1520897	
Decision Date: 05/15/15    Archive Date: 05/26/15

DOCKET NO.  12-32 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as due to herbicide exposure, as secondary to malaria, or as secondary to service-connected diabetes mellitus, type II.

2.  Entitlement to service connection for chronic obstructive pulmonary disorder (COPD), to include as due to herbicide exposure, or as secondary to service-connected posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for a rib disorder, to include residuals of a fall.

4.  Whether new and material evidence has been submitted in order to reopen a claim for entitlement to service connection for hypertension, to include as due to herbicide exposure or as secondary to service-connected PTSD.

5.  Entitlement to an increased evaluation for service-connected diabetes mellitus, type II, currently evaluated as 20 percent disabling.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1967 to July 1969.  His military personnel records show service in Vietnam from February 1968 to March 1969 and receipt of a Combat Action Ribbon.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In a November 2012 substantive appeal, the Veteran discussed his dissatisfaction with the RO's prior denial of his claims for service connection for erectile dysfunction, ischemic heart disease, and malaria.  The RO then sent a letter to the Veteran to clarify whether he was attempting to reopen claims for service connection for these issues or whether he was filing a notice of disagreement.  The Veteran did not respond to this letter.  See 38 C.F.R. § 19.26(b) (2014).  Accordingly, the Board finds that a referral of such claims is not necessary.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that there are VA medical records dated August 2010 to June 2013, as well as a February 2012 VA examination, which included relevant discussion of the claims before the Board.  These records were considered in the June 2013 supplemental statement of the case (SSOC).  The remaining documents are either duplicative or irrelevant to the issue on appeal.  The Veteran's corresponding file in the Veterans Benefits Management System included a brief filed by the Veteran's service representative in December 2014.
 
The issues of entitlement to service connection for sleep apnea, COPD, a rib disorder, and hypertension and entitlement to an evaluation in excess of 20 percent for diabetes mellitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's claim for service connection for hypertension was initially denied in an October 2002 rating decision; while the Veteran filed an appeal, he later withdrew his appeal in a January 2005 telephone call with VA.  

2.  The evidence received since the final October 2002 rating decision is not cumulative of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim for service connection for hypertension.


CONCLUSIONS OF LAW

1.  The October 2002 rating decision that denied service connection for hypertension is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.200, 20.204, 20.202, 20.302, 20.1103 (2014).
 
2.  The evidence received subsequent to the October 2002 rating decision is new and material and the claim for service connection for hypertension is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  However, in the decision below, the Board has reopened the claim for service connection for hypertension, and therefore, regardless of whether the requirements have been met in this case, no harm or prejudice to the Veteran has resulted.  Therefore, the Board concludes that the current laws and regulations have been complied with, and a defect, if any, in providing notice and assistance to the Veteran was at worst harmless error in that it did not affect the essential fairness of the adjudication.

Law and Analysis

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist.  Shade, 24 Vet. App. at 118.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

The RO denied the Veteran's claim for service connection for hypertension in an October 2002 rating decision.  The RO noted that the evidence failed to establish that hypertension occurred in service or that the disorder was related to the Veteran's PTSD.  The Veteran appealed the decision, however, after adjudication on other claims related to the October 2002 rating decision, but not currently before the Board, during a January 2015 telephone call with the RO, the Veteran reported that the subsequent rating decision had satisfied his appeal.  The Board finds that the Veteran intended to withdraw his appeal for hypertension in that telephone call.  See 38 C.F.R. §§ 20.204 (2014).  Therefore, the October 2002 rating decision is final. 

The Veteran filed an application to reopen his claim for service connection for hypertension in February 2010.  The RO issued a rating decision in October 2010; denying the Veteran's claim due to a lack of new and material evidence.  The October 2012 statement of the case reopened that Veteran's claim, but denied service connection.

Of record at the time of the October 2002 rating decision were the Veteran's service treatment records, which did not show high blood pressure or a diagnosis of hypertension while in service.  Also of record at that time, was a January 2002 VA examination, which provided a statement reporting that an opinion could not be given as to whether the Veteran's hypertension was related to his PTSD without resorting to mere speculation.  

The evidence received since the final October 2002 rating decision includes testimony from the Veteran that his hypertension is related to his PTSD and alternatively, that this disorder is related to his herbicide exposure while in Vietnam.  The Veteran also submitted a news article regarding the relationship between heart conditions and herbicide exposure that appears to have been submitted, at least in part, in support his claim for hypertension.  The Board finds that new and material evidence has been received in order to reopen the Veteran's claim for service connection for hypertension, as the testimony provided additional evidence regarding the potential etiology of the disability.  However, in regard to the merits of the claim, the Board finds that further development is necessary prior to reaching a decision.  


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for hypertension, to include as due to herbicide exposure or as secondary to service-connected PTSD is reopened.


REMAND

The Board finds that a remand is necessary in this case for additional development.  First, regarding the claim for an increased evaluation for diabetes mellitus, remand is required for a current examination.  When a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  The Veteran contends that his last VA examination of record for his diabetes mellitus no longer reflects his current disability.  That examination was conducted in July 2010 and is nearly five years old.  As such, the Board finds that the Veteran should be afforded a new examination.

Second, remand is required regarding the claim for service connection for hypertension for an adequate examination and opinion.  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  In a secondary service connection claim, a medical opinion that a disorder is not the result of an already service-connected disability does not address the issue of aggravation.  El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013).  Service connection may also be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. §§ 3.303(d), 3.309(e); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange).  The Veteran contends that his hypertension is due to herbicide exposure.  His Agent Orange exposure is conceded.  The Veteran was afforded a VA examination in 2002 at which the examiner found that it required speculation to provide an opinion regarding whether the hypertension was related to the service-connected PTSD.  A 2012 VA examiner found that PTSD did not cause the hypertension.  As such, the new VA examination for the Veteran's hypertension claim should include an opinion as to whether the Veteran's PTSD aggravated the Veteran's hypertension and opinions regarding whether it is related to herbicide exposure.

Third, remand is required regarding the claims for service connection for sleep apnea and COPD.  The Veteran has asserted that his sleep apnea and COPD are due to his exposure to herbicides.  The RO previously conceded that the Veteran was exposed to Agent Orange while in Vietnam and Vietnam service during the relevant time period is noted in his military personnel records.  Although sleep apnea and COPD are not on the list of diseases that VA has associated with herbicide exposure, service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. §§ 3.303(d), 3.309(e); Combee, 34 F.3d 1039; Stefl, 21 Vet. App. 120.  Thus, the Veteran should be afforded a VA examination for his sleep apnea and COPD claims.

The Board also notes that in his November 2012 VA 9, the Veteran raised the possibility that his sleep apnea was secondary to malaria and/or his diabetes mellitus and that his COPD was secondary to smoking while in service/cigarettes issued by the government and/or secondary to his PTSD.  VA examinations for the Veteran's sleep apnea and COPD claims should therefore, include opinions regarding these theories of etiology.  

Fourth, and finally, in regard to the Veteran's rib disorder claim, the Board finds that the AOJ should attempt to contact the Veteran for additional information regarding his rib disorder claim as it is unclear from his testimony whether he is a claiming a rib disorder secondary to a fall due to a medical condition(s) and/or medication that he is taking as a result of his service-connected disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the paper or virtual claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  Contact the Veteran in order to obtain additional information regarding his rib disorder claim as it is unclear from his testimony whether he is a claiming a rib disorder secondary to a fall due to a medical condition(s) and/or medication that he is taking as a result of his service-connected disabilities.

4.  After the above development has been completed and all records associated with the claims file, the Veteran should be afforded a new VA examination to determine the severity and manifestation of any diabetes mellitus, type II, that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  An explanation for all opinions expressed must be provided. 

The examiner must provide accurate and fully descriptive assessments of all diabetes mellitus symptoms.  The appropriate Disability Benefits Questionnaire must be utilized.  

5.  After the above development has been completed and all records associated with the claims file, the Veteran should be afforded a VA examination to determine the nature and etiology of any hypertension.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  An explanation for all opinions expressed must be provided.  

The examiner must opine as to whether it is at least as likely as not any diagnosed hypertension is causally or etiologically related to the Veteran's military service.  

The examiner must also provide an opinion as to whether it is at least as likely as not that the Veteran's hypertension was caused by Agent Orange exposure, despite the disorder's absence from the presumptive service connection list.  It is conceded that the Veteran was exposed to Agent Orange in Vietnam.  The examiner must address the articles submitted by the Veteran in November 2012 regarding the relationship between heart disease and Agent Orange.

The examiner must also provide an opinion regarding whether any diagnosed hypertension is aggravated by the Veteran's service-connected PTSD.

6.  After the above development has been completed and all records associated with the claims file, the Veteran should be afforded a VA examination to determine the nature and etiology of any COPD that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  An explanation for all opinions expressed must be provided.  

The examiner must opine as to whether it is at least as likely as not any diagnosed COPD is causally or etiologically related to the Veteran's military service.  

The examiner must also provide an opinion as to whether it is at least as likely as not that the Veteran's COPD was caused by Agent Orange exposure, despite the disorder's absence from the presumptive service connection list.  It is conceded that the Veteran was exposed to Agent Orange while serving in Vietnam.

The examiner must also provide an opinion regarding whether any diagnosed COPD is caused or aggravated by the Veteran's service-connected PTSD.
  
7.  After the above development has been completed and all records associated with the claims file, the Veteran should be afforded a VA examination to determine the nature and etiology of any sleep apnea that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  An explanation for all opinions expressed must be provided.  

The examiner must opine as to whether it is at least as likely as not any diagnosed sleep apnea is causally or etiologically related to the Veteran's military service.  

The examiner must also provide an opinion as to whether it is at least as likely as not that the Veteran's sleep apnea was caused by Agent Orange exposure, despite the disorder's absence from the presumptive service connection list.  It is conceded that the Veteran was exposed to Agent Orange while serving in Vietnam.

The examiner must also provide an opinion regarding whether any diagnosed sleep apnea is caused or aggravated by the Veteran's service-connected disorders together, which include diabetes mellitus and/or PTSD.

The examiner is also asked to specifically address (1) the Veteran's lay testimony that his sleep apnea is related to inservice malaria and (2) the Veteran's November 2010 lay testimony stating that he is aware of a medical study from the University of Chicago regarding a relationship between sleep apnea and diabetes mellitus, in his or her opinions.

8.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

9.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case, which addresses all of the Veteran's contentions as set forth in his November 2012 statement and VA 9 and an appropriate period of time should be allowed for response.
 
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


